835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale W. HOLCOMB, Petitioner-Appellant,v.John O. HUMMEL, District Director, Internal Revenue Service,Larry Gora, Revenue Officer, Internal Revenue,United States of America, Respondents- Appellees.
No. 87-1558.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

1
Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.*

ORDER

2
Petitioner appeals the district court's judgment dismissing his mandamus suit as frivolous and dismissing his motion to quash a tax summons for lack of jurisdiction.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner claimed that respondents lacked jurisdiction to collect or determine his tax liability.


4
Upon consideration, we affirm the district court's judgment for reasons stated in its order dated May 20, 1987, granting respondents' motion to dismiss.  Rule 9(b)(5), Rules of the Sixth Circuit.


5
The appeal in this case is without merit, unjustified, and frivolous.  We therefore assess double costs against the appellant.



*
 Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation